IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :             No. 2339 Disciplinary Docket No. 3
                                :
                Petitioner      :             No. 209 DB 2016
                                :
           v.                   :             Attorney Registration No. 40596
                                :
AARON S. FRIEDMANN,             :             (Philadelphia)
                                :
                Respondent      :




                                       ORDER


PER CURIAM


      AND NOW, this 12th day of February, 2018, upon consideration of the Verified

Statement of Resignation, Aaron S. Friedmann is disbarred on consent from the Bar of

the Commonwealth of Pennsylvania, retroactive to January 12, 2017. See Pa.R.D.E.

215. Respondent shall comply with the provisions of Pa.R.D.E. 217, and pay costs to

the Disciplinary Board pursuant to Pa.R.D.E. 208(g).